Title: To Thomas Jefferson from James Monroe, 1 November 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Trenton Novr. 1. 1784

Two days since I arrivd here after performing a tour up the north river by fort Stanwix down the wood—creek, thro’ the Oneida Ontario and (by the Niagara falls) part of Lake Erie, thence back by Niagara thro the Ontario by Carlton Island thro the St. Laurence to Montreal and from Montreal over Lake Champlain by Albany to N. York again. You find I have taken a rout different from the one I intended, as my object was to take in my view the practicability also of a communication from Lake Erie down the Potowmack. But from this I was dissuaded by an accident which happen’d to some of the party, upon Lake Erie, with whom I came from fort Stanwix to Niagara. I had seperated from them by accident three days before the event. They landed near some Indian huts (a Mr. Teller from Schenactady with four men in a batteaux) and were fir’d on by those Indians, Mr. Teller and two men kill’d, and a 4th. wounded; the latter, with the 5th. made their escape. The Indian chiefs highly reprehended the act and were, at the earnest instigation of the gentlemen of the Brith. garrison, endeavoring to detect and bring the villains to justice. Upon advice of this disaster Colo. Depeister, commanding at Niagara, sent an Express to me just entering upon Lake Erie advising my return, with which I complied and took the above rout to this place. My excursion hath been attended with great personal exposure and hardship and much greater expence than I had expected. It hath however I hope been advantageous to me in some respects. I have ascertain’d I believe with some accuracy the different degrees of difficulty from Michelemackinac down the grand river to Montreal, thro the Lakes to Montreal and by the north river. The preference is at least 20 percent in favor of the north river. The first leizure time I have I will take the rout of fort Pitt to lake Erie and form some estimate in that direction. Canada, I find from individuals, [thirty] miles below Cataraqui to Montreal much richer than I had expected, although I am of opinion Ld. Sheffield’s expectations are visionary in his calculation that it will supply the Islands with flower and lumber. Still I think it has great resources, in those articles but the best timber is high up the river, which together  with the difficulty of geting it down the rapids and thro’ the gulph of the St. Laurence to the west Indies must make it an expensive trade to them, more expensive I am told than that from the Baltic. If I were to estimate the present, or the probable future value of Canada to the Brith. Dominions consider’d in a commercial light and compare it with expences necessaryly incur’d if they keep up a military establishment in supporting it, I should think Britain would act a politic part in relinquishing it; and the not doing it satisfyes me [she] either has or will have other objects. Under the bounds of the U.S. by the late treaty the principal part of the fur trade must leave it and run in some channel within the U.S. The merchants established, or connected in it, the batteaux men and other dependants will take the same course. This will increase the expence of their government in supplying their upper posts in Canada, as the price of hands will be higher and the means scarcer. In addition to these difficulties which nature has thrown in her way others will exist under their government to which ours will be a stranger at present. No merchant is allowed to build vessels on the lakes but must if he takes that course, avail himself of those of government and this exposes them to constant and most oppressive impositions. Their peltries are subject to duties and preference passes from lake Superior to Montreal; the duties may be taken off but the preference passes can not be prevented; while their restraints on their trade are high it will be our policy to increase them in every instance wherein they depend on us; while we give those within our bounds great indulgences we must prohibit under high penalties all commerce between the U.S. and Canada; prohibit their landing or storing their goods on our side under at least thirty percent ad valorem at the place where landed. Canada I consider as standing upon different ground in regard to us from any other part of the british dominions; a free inter—course between us and the people of Canada can in my opinion only be advantageous to them and will defeat any political arrangment we can adopt respecting them. By prohibiting them the participation of the advantages which we possess we occasion them great difficulty. Their merchants might get their goods much cheaper up the North river than the St. Lawrence and until we permit them to navigate on our shore from the commencement of the Ontario they are deprived of the possibility of navigating it except in vessels of considerable burden. If they take the North—west in batteaux they must go round the lake seventy miles above Niagara, and down the other side before they reach it, for the passage is impracticable there. I submit to  you these observations that you may judge what right they should have in forming a treaty of commerce. The English ministry will I am satisfied readily agree it shall be so framed as to exclude the U.S. from a free intercourse with Canada. Their jealousy will tell them to beware how they admit it lest the sweets of those rights which we enjoy might invite them to us; but the people of Canada will be more sensible of our blessings by the restraints laid on them; they will feel their own misfortunes and envy the blessings to be attained under the protection of the fœdral arm. In the mean time the acquisition of Canada is not an object with us, we must make valuable what we have already acquired and at the same time take such measures as to weaken it as a British province. As yet we have not a representation of the States but expect it in a few days. This will certainly be a very important and interesting session. In Canada I was informed that the commanding officer had received orders not to evacuate the posts and that many of the vessels laid aside under the provisional treaty had again been put in commission on the lakes, a measure said to be founded upon the supposed violation of the treaty by New York and Virginia. The latter in not repealing the laws prohibiting the recovery of British [debts] and the former in confiscations. But if their conduct is unauthorized, is this the way to obtain redress. I trust that the conduct of Congress upon this occasion will be firm though temperate, but indeed we are in a poor condition for war. We may lose much but can gain nothing. The minister of finance has arrived here to present his commission to Congress. Those lately appointed in his stead are too diffident, I am told, of themselves to succeed him. Two, I hear, have resigned; the situation is difficult but the road for Congress to take up appears to me a plain one; an arrangement superseding his office hath taken place. He must bid us farewell. If those already appointed can not serve, others must be appointed in their stead. Our Indian commissioners have quarrel’d with the State [of] New York; the State also held a treaty with the Indians which preceded ours; to this they took exception. The affair will, however, easily be accomodated. The delegations are generally the same. Williamson is here but it is said that Spaight will dispute his right to sit. Pinkny in the stead of Beresford; Georgia has a Houston and Gibons here; the former has been to Europe to leave behind him what little wit he had, and the latter I believe never had any, or very little. He is however a married man and I hear well intention’d. The court of Pensyla. sentenc’d the man who made the attack on Mr. Marbois to pay the fine of 200 dolrs. and to  suffer two year’s imprisonment. With this he is dissatisfied. Will the court of France be so. I shall write you very fully so soon as we have a Congress and by every packet of private opportunity and beg of you to do the same. I have not heard from you since you left Phila.; perhaps your letters to me are in Virga. if you have wrote. I reach’d New York 10 days after Mr. Short left. I wish’d to have seen him. I hope yourself and Miss Patsy are well. Where shall I address to you. I am with the greatest respect & esteem, Dear Sir, your friend & servant,

Jas. Monroe

